DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct 11, 2021 has been entered.
Claims 34, 36, 39 – 50, 52 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Xiang et al. (U.S. Patent Application Publication 2014/0025386) and Vilermo et al. (WIPO Publication WO 2014/147442) teach clustering audio objects to reduce the number of audio objects, the prior art, alone or in combination does not teach, nor would it be obvious to initially classify the audio objects into categories to segregate the audio objects according to specific metadata characteristics such that the subsequent assignment of the categorized audio objects to become clustered audio objects takes into consideration an established maximum or weighted sum spatial distortion of each of the categories, as claimed by claims 34, 39 and 50 in combination with other limitations of the claims, thus providing an improvement to the clustering of objects audio to allow 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID SIEGEL/Examiner, Art Unit 2653     

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653